Citation Nr: 1115207	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  07-25 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel
INTRODUCTION

The Veteran served on active duty from June 1965 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  He appeared for a Board hearing in January 2010.

While the RO addressed this claim on a de novo basis, it was also the subject of an unappealed denial from April 2005.  The Board has a legal duty to address the "new and material evidence" requirement of 38 C.F.R. § 3.156(a) (2010) regardless of the actions of the RO and has recharacterized the issue accordingly.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The issue of entitlement to an increased evaluation for PTSD has been raised by the record (with a "Notice of Disagreement" submitted to the Board in January 2010) but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it,  and it is referred to the AOJ for appropriate action.  

The reopened claim for service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The claim for service connection for hypertension was initially denied in an unappealed April 2005 rating decision; evidence received since the April 2005 rating decision pertains to the question of a previously unestablished link between hypertension and PTSD, which is now service connected.

CONCLUSION OF LAW

New and material evidence has been received to reopen a claim for service connection for hypertension, to include as secondary to service-connected PTSD.  38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, the Board notes that the claim on appeal is being reopened and is subject to additional development on remand, as described below.  Accordingly, the Board will not address whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), as further action is being requested in this case.      

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which are effective in this case because the Veteran's claim was received subsequent to August 29, 2001, "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim." New and material evidence can be "neither cumulative nor redundant" of the evidence of record at the time of the last prior final denial of the claim and must also "raise a reasonable possibility of substantiating the claim."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Veteran's initial claim for service connection for hypertension was denied in an April 2005 rating decision on the basis that his currently diagnosed disorder had not been shown to be etiologically related to service or to a service-connected disability.  In this regard, the RO noted that service connection had not been established for PTSD.  

The Veteran was notified of the April 2005 rating decision in the same month but did not file a Notice of Disagreement in the following year, although he did reapply for service connection for hypertension in a March 2006 statement that does not otherwise indicate any intent to appeal the prior denial.  See 38 C.F.R. § 20.201 (defining a Notice of Disagreement).  The Board therefore finds that the April 2005 rating decision is final under 38 U.S.C.A. § 7105(c).  The question for the Board now is whether new and material evidence has been received by the RO in support of the Veteran's claim since the issuance of that decision.

In this regard, the claims file now contains a March 2006 statement from T. R. Yarbrough, M.D., who rendered a diagnosis of "[h]ypertension aggravated by PTSD."  Subsequent to receipt of this statement, in April 2009, service connection was granted for PTSD.  It thus follows that Dr. Yarbrough's statement pertains to the question of a previously unestablished link between hypertension and PTSD.  This statement also raises a reasonable possibility of substantiating the claim.

Accordingly, new and material evidence has been received to reopen the claim for service connection for hypertension, to include as secondary to service-connected PTSD.  To that extent only, the appeal is granted.  The Board notes that a final decision will not be made at this time, as additional development (described below) is needed upon remand.



ORDER

New and material evidence has been received to reopen a claim for service connection for hypertension, to include as secondary to service-connected PTSD; to that extent only, the appeal is granted.


REMAND

As noted above, the Veteran's claim has been reopened on the basis of a March 2006 statement from Dr. Yarbrough.  During his January 2010 hearing, the Veteran reported first being treated by Dr. Yarbrough for hypertension eight years earlier.  Accordingly, Dr. Yarbrough must be contacted and requested to furnish all treatment records of the Veteran.  38 C.F.R. § 3.159(c)(1) (2010).

Moreover, the Veteran has not been afforded a VA hypertension examination addressing the etiology of his disability to date.  Given the nexus opinion from Dr. Yarbrough, however, the Board finds such an examination to be "necessary" under 38 C.F.R. § 3.159(c)(4) (2010).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining a signed release form from the Veteran, the RO/AMC must contact Dr. Yarbrough and request all records of treatment of the Veteran.  All records received pursuant to this request must be added to the claims file.  If no records are available, this fact should be documented in the claims file.

2.  Then, the Veteran should be afforded a VA hypertension examination, conducted by an appropriate examiner who has reviewed his claims file.  This examiner must perform all necessary testing and provide opinions as to whether the Veteran's hypertension: 1) was caused or permanently worsened by PTSD, or 2) is otherwise etiologically related to service.  All opinions must be supported by a complete rationale in a typewritten report.

3.  After ensuring that all above development has been fully accomplished, the RO/AMC must readjudicate the claim for service connection for hypertension, to include as secondary to the service-connected PTSD.  If the determination remains unfavorable to the Veteran, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


